Citation Nr: 1230120	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-08 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C, and, if so, whether the Veteran is entitled to service connection for hepatitis C.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend, DB


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran had active service from January 1975 to January 1978.  This matter was certified to the Board of Veterans' Appeals (Board) as an appeal from an August 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening of a claim for service connection for hepatitis.  The Board finds that the action appealed is more correctly identified as the August 2007 rating decision issued by the Roanoke RO.  The August 2007 rating allowed reopening of the claim and denied the claim on the merits.  

The Board notes that, after August 2007, rating decisions were later also issued by the RO in North Carolina.  The Veteran has since returned to the jurisdiction of the Roanoke, Virginia, RO.  

After the August 2007 rating decision was issued, but that decision became final, in October 2007, the Veteran contacted the Winston-Salem RO, noting that his claim had been "disapproved."  The Veteran submitted a medical opinion which the Veteran characterized as "new evidence."  In January 2008, the RO "confirmed and continued" the denial of service connection.  In June 2008, before the August 2007 or January 2008 rating decisions became final, the Veteran requested "withdrawal" of "my previous N.O.D." and requested that his case be "re-opened for further consideration" of another medical opinion.  

The RO issued a December 2008 decision which "confirmed and continued" the denial of the "October 2007" claim for service connection for hepatitis, without reference to the August 2007 rating decision reopening the claim or the evidence received since the 2006 request to reopen the claim.  In January 2009, the Veteran contacted a member of the United States Senate with regard to denial of the claim for service connection for hepatitis.  The Senator forwarded the Veteran's correspondence to the RO in February 2009, and the RO informed the Senator that the Veteran's claim had been denied in December 2008 and that no claim was pending, but that the Veteran could disagree with the 2008 decision within one year by contacting VA.  

The Veteran submitted a March 2009 statement explaining his disagreement and asking for resolution of the claim in his favor based on reasonable doubt.  The RO accepted this statement as a new, separate request to reopen a claim for service connection for hepatitis C, and certified an August 2009 denial of the request to reopen the claim as the issue on appeal to the Board.  

The Board finds that the August 2007 rating decision which reopened a claim for service connection for hepatitis remained open the time of the October 2007 "claim."  The January 2008 and December 2008 rating decisions are more accurately understood procedurally as readjudications of the August 2007 decision which granted the 2006 request to reopen and denied the claim on the merits.  See Jennings v. Mansfield, 509 F.3d 1362, 1367-68 (Fed. Cir. 2007) ("Any interim submissions before finality must be considered by ... VA as part of the original claim."); Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (evidence received during the one-year appeal period following an RO decision "should have been considered in conjunction with the original claim").  

Moreover, the December 2008 rating decision was not final when the Veteran submitted his February 2009 and March 2009 statements.  The Board interprets the Veteran's March 2009 statement as a continuation of the Veteran's disagreement with denial on the merits of the reopened claim for service connection for hepatitis C issued in August 2007.  38 C.F.R. § 3.160(e) (2012) (a claim to reopen is any claim for benefits received "after final disallowance of an earlier claim"); see also Muehl, supra (holding that the Board erred in determining that evidence submitted during the appeal period was a claim to reopen a previously disallowed claim).  

The veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in January 2012.

The reopened appeal for service connection for hepatitis C is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  A 1979 rating decision which denied service connection for hepatitis is final.

2.  Medical evidence of a current diagnosis of hepatitis C is new and material, since the 1979 denial of service connection was based in part on the fact that there was no evidence of a medical diagnosis of hepatitis.  


CONCLUSION OF LAW

New and material evidence having been presented subsequent to the 1979 denial of service connection for hepatitis, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has submitted new and material evidence to reopen his claim for service connection for hepatitis.  Because the Board agrees with the RO's August 2007 decision to reopen the claim, but finds that the claim on the merits remains open and has not become final, the decision below is favorable to the Veteran.  Because the request to reopen the claim has been granted, but the Board finds that additional development is required, the decision is essentially favorable, and no further discussion of VA's compliance with its duties to notify and assist the claimant is required.  

The Veteran did not disagree with the 1979 denial of service connection for hepatitis and that unfavorable determination became final, based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  As discussed above, the 1979 denial of service connection for hepatitis is the last final decision of record, since the August 2007 decision was not final when the Veteran submitted relevant medical evidence in October 2007.  A January 2008 rating decision was not final when the Veteran requested "reconsideration" in June 2008.  The evidence considered at the time of the December 2008 rating decision must be considered as having been submitted in connection with the 2006 claim underlying the non-final August 2007 and January 2008 rating decisions.  As noted above, the Veteran's February 2009 and March 2009 statements were disagreements with the prior rating decisions, which could not become final where evidence required readjudication with respect to decisions which lacked finality.  

Therefore, the claim which remained before the RO was whether the Veteran had submitted new and material evidence to reopen the final 1979 rating decision.  If the Veteran has presented new and material evidence with respect to that final disallowance, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.
For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Whether new and material evidence is submitted is a jurisdictional test.  If such evidence is not submitted, then the claim cannot be reopened, and is not subject to the Board's jurisdiction.  38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Therefore, although the RO determined that new and material evidence has been presented, the Board must independently review the evidence to determine whether it has jurisdiction.  Id.

At the time of the final 1979 rating decisions, service treatment records disclosed that the Veteran had no complaints residual to hepatitis after the October 1976 hospitalization.  The Veteran was not again treated for hepatitis prior to his January 1978 service separation.  Because there was no medical evidence of residuals of hepatitis, the 1979 claim for service connection for hepatitis was denied.  

At the time of the 2006 request to reopen the claim for service connection for hepatitis, the Veteran submitted medical evidence that he had hepatitis C.  The RO determined that this was new and material evidence to reopen the claim, and the Board agrees.  The claim is reopened.  

It is the Board's opinion that further development of the claim is required before the reopened claim may be addressed on the merits.  That development is the subject of the Remand set forth below.  


ORDER

New and material evidence having been received to reopen a claim of entitlement to service connection for hepatitis, that claim is reopened; the appeal is granted to this extent only.


REMAND

The RO obtained a VA opinion in July 2007.  Additional clinical evidence and additional medical statements have been received since that opinion was rendered.  Further development of the medical evidence is required.  

The clinical records reflect that the Veteran's initial diagnosis of hepatitis C was assigned in 2005, before the Veteran entered treatment at Duke University in 2006.  Records related to the Veteran's treatment for hepatitis begin in 2006.  It does not appear that the Veteran has identified the provider or facilities related to his treatment for hepatitis prior to 2006.  Those records would likely be relevant to his claim.  

In particular, complete records of the Veteran's testing for hepatitis are not of record.  Although the Board is able to locate in the record test results apparently reflecting that testing for prior exposure to hepatitis B was negative, the Board is unable to locate results relating to other types of hepatitis.  The Veteran should submit complete liver testing results, since the record certainly reflects that such testing was conducted, perhaps by multiple providers.  The Veteran should identify providers who conducted complete liver testing or facilities from which the relevant reports may be available.  

The clinical records reflect that the Veteran may have experienced post-service occupational exposure to hepatitis.  The clinical records also reflect that the Veteran had post-service coronary artery bypass grafting in 1998 and laparoscopic cholecystectomy in 2002.  It also appears that the Veteran is receiving disability or retirement benefits.  The Veteran should be asked to identify the types of retirement or disability benefits for which he has applied, and to authorize release of such records, such as records of applications for benefits administered by the Social Security Administration.  The Veteran should be afforded an opportunity to identify or submit such additional records which may be relevant to his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) who initially treated him for hepatitis C, and/or facilities from which reports of laboratory examinations related to initial treatment may be available, in 2005.  

Afford the Veteran an opportunity to identify or submit any non-VA clinical records which may be relevant to risk factors for hepatitis or which might shed light on the Veteran's health history, such as records of hospitalization for coronary artery bypass grafting, records of treatment for alcohol use, laparoscopic cholecystectomy records, and the like.  

Request any identified records, after appropriate authorization from the Veteran.  Notify the Veteran of the results of such requests. 

2.  Request that the Veteran identify applications for retirement and/or disability benefits, including whether he has applied for SSA benefits.  Records from each retirement or disability benefits symptoms to which the Veteran has applied should be identified should be requested, after appropriate authorization from the Veteran.  

If no records are available or no SSA record exists for the Veteran, a response to that effect must be documented in the claims file, and the Veteran must be notified. 

3.  The Veteran should be afforded the opportunity to identify or submit clinical or non-clinical records relevant to risk factors for hepatitis or which might shed light on the Veteran's health history, to include employment records while the Veteran was employed in the trucking industry, records related to the Veteran's employment as an emergency medical technician (paramedic), information relevant to the circumstances under which the Veteran obtained tattoos, piercings, and the like.  

4.  Obtain the Veteran's current VA records, from the date of last records associated with the claims or virtual files.

5.  After instructions in the paragraphs above are conducted, the Veteran should be scheduled for orthopedic examination, and neurologic examination, if necessary, to determine the etiology of a current cervical spine disorder and a current shoulder disorder. The claims folder must be made available to the examiner(s) in conjunction with the examination(s). All indicated studies should be conducted. All pertinent pathology should be noted in the examination report(s). The examiner(s) should obtain relevant history regarding employment and activities in service and post service. In particular, the examiner(s) should review, and discuss: service treatment records, to include notations regarding automobile accidents, especially an accident in 1957, and notations regarding head injury, and post-service clinical records. After all relevant evidence in the claims file is reviewed, the appropriate VA examiner(s) should offer an opinion as to the following: 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The reviewer must list and discuss all documented risk factors for the appellant; the reviewer should rank order the documented risk factors relative to the probability that any current confirmed HCV infection is etiologically related to the risk factor. Specifically, the reviewer is requested to provide an opinion as to whether it is it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any documented hepatic pathology is related to the appellant's service for 29 days in October 1974. The basis of the opinion should be included in the document containing the opinion. 

the examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors. The examiner should then rank the documented risk factors relative to the probability that any hepatitis infection is etiologically related to the risk factor. The examiner is then requested to provide an opinion as to whether it is at least as 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If the Veteran's statements are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

If the reviewer indicates that a physical examination or laboratory testing is necessary before an opinion can be rendered, the AMC/RO should arrange for said examination to take place

6.  Readjudicate the claim on appeal.  If service connection is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


